Citation Nr: 0922204	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  07-36 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased apportionment of the veteran's 
compensation benefits for his daughter, A. P.W. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from June 1993 to 
October 1994. The Veteran has been rated incompetent for VA 
purposes since October 2004 and [redacted] is his appointed 
custodian. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 special apportionment 
decision of the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO), which granted an increased 
apportionment of the Veteran's compensation benefits in favor 
of his daughter, A.P.W., from $75 to $200 per month. The 
Veteran filed a notice of disagreement (NOD) to the increased 
apportionment and the current appeal ensued. 

It is important to note that in June 2005, another increased 
apportionment claim on behalf of the Veteran's minor children 
Y.P.W. and R.U.P.W. was denied. That claim was not appealed 
and is not presently in appellate status. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veteran maintains, that he pays adequate support for his 
daughter A.P.W., and all of his other children. He claims 
that if he increases support to A.P.W., he would have to 
increase support for his other three children and the 
increased support would cause him a hardship. 

A review of the record reveals that a claim for an 
apportionment is a "contested claim" subject to special 
procedural requirements. For instance, if the apportionment 
claim is simultaneously contested, all interested parties are 
to be specifically notified of any action taken by the agency 
of original jurisdiction, of the right and time limit for 
initiating an appeal, and of the right to present testimony 
at a hearing and to be represented. 38 U.S.C.A. § 7105A(a); 
38 C.F.R. § 19.100. Upon the filing of a notice of 
disagreement, all interested parties are to be furnished with 
a copy of the statement of the case. 38 U.S.C.A. § 7105A(b); 
38 C.F.R. § 19.101. When a substantive appeal is filed, its 
content is to be furnished to the other contesting parties to 
the extent that it contains information that could directly 
affect the payment or potential payment of the benefit that 
is the subject of the contested claim. 38 U.S.C.A. § 
7105A(b); 38 C.F.R. § 19.102. 

In this claim, although the Veteran and the mother of A.P.W. 
were provided a copy of the Statement of the Case in 
September 2007, the mother of A.P.W. was not notified that 
she had the right to a hearing. Additionally, she was not 
informed of the contents of the Veteran's substantive appeal. 
This should be done. 

A review of the record reveals that a field examination was 
conducted in May 2006, to ascertain whether a possible 
increase of apportionment for the Veteran's minor child, 
A.P.W. was warranted. The field examination revealed that the 
mother of A.P.W. was employed as a phlebotomist with an 
average income of approximately $500 a week. However, when 
the special apportionment decision was made, VA attributed 
only $500 a month to her as monthly income. Additionally, it 
was not noted that she received monthly social security 
benefits in the amount of $124.80 for her daughter as a 
dependent of the Veteran. 

Further, additional information was received from the Veteran 
without RO waiver indicating, in pertinent part, that 
A.P.W.'s mother received, in addition to social security 
benefits of $124.80 a month for her daughter, the amount of 
$426.50 via a garnishment order of the Veteran's social 
security benefits, for child support for her daughter.  Since 
this information was received without RO waiver, RO 
consideration must be rendered. See 38 C.F.R. § 20.1304(c).

It is further noted that during the pendency of this appeal, 
the Veteran appears to have had a change in custodians. The 
RO should indicate who is the official custodian of the 
Veteran's affairs and ensure that the Veteran's custodian is 
sufficiently notified and able to submit appropriate 
information on the Veteran's behalf. 

Accordingly, the case is REMANDED for the following:

1. The RO/AMC should inform the Veteran 
of the evidence necessary to substantiate 
his argument that an increased 
apportionment of his VA compensation 
should not be made on behalf of his minor 
child, A.P.W., specifically evidence 
showing that he was reasonably 
discharging his responsibility for the 
child's support for the time period in 
question as well as evidence that an 
apportionment would cause undue hardship 
to himself. Tell him that in order for 
the VA to consider hardship, he must 
provide financial information for the 
time period in question, including: 
monthly income, itemized monthly 
expenses, debt incurred due to necessary 
expenses, and special needs he paid for 
himself or another dependent.

2. A.P.W.'s mother should be notified of 
the contents of the Veteran's substantive 
appeal and of her right to testify at a 
personal hearing if it is her desire.

3. The RO/AMC should review all new 
evidence submitted to the Board without a 
waiver in connection with the claim on 
appeal, to include all social security 
benefits and child support records. 

4. After the development requested above 
has been completed, along with any 
additional development necessary to the 
adjudication of this matter, the RO 
should re-adjudicate the claim, to 
include attributing the correct amount of 
income attributable per month to A.P.W.'s 
mother. The Veteran, his custodian, and 
all other representatives, if any, should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





